 1                                                            The Honorable Timothy W. Dore
                                                              Chapter 7
 2                                                            Hearing Date: Friday, Sept. 11, 2020
                                                              Hearing Time: 9:30 A.M.
 3                                                            Location: Seattle - Telephonic
                                                              Dial: 1-888-363-4749
 4                                                            Enter Access Code: 2762430#
                                                              Press the # sign
 5                                                            Enter Security Code: 5335#
                                                              Response Date: Sept. 4, 2020
 6

 7

 8                         UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10    In re
11    NICHOLAS CLIFTON BARNARD,                              Case No. 16-11870 TWD
12                                                           DECLARATION OF NICHOLAS C.
                                 Debtor.                     BARNARD SUPPORTING HIS
13                                                           MOTION TO REDEEM
14                                                           PERSONAL PROPERTY

15

16
              I, Nicholas Clifton Barnard, declare under penalty of perjury pursuant to the laws of
17
      the state of Washington as follows:
18
              1.     I am over 18 years old and am competent to testify. I am the Debtor in the
19
      above-reference matter and make the following declaration based upon my personal
20
      knowledge and belief.
21
              2.     Kelly Blue Book values my 2013 Ford C-Max Energi, VIN:
22
      1FADP5CU7DL531019 (the “Property”), based on good condition and a private party sale at
23
      between $4,610 and $7,337. A true and correct copy of the Kelly Blue Book estimate is
24
      attached as Exhibit A.
25

26


      Barnard Declaration Re: Redemption - 1                            KAPLAN LAW PLLC
                                                                         2155 - 112th Ave. NE
                                                                         Bellevue, WA 98004
                                                                         Phone: 425-818-4818
     Case 20-11870-TWD         Doc 15      Filed 08/15/20   Ent.          Fax:
                                                                   08/15/20    425-484-4444
                                                                             17:03:27      Pg.   1 of 8
 1           3.      Kelly Blue Book defines “good” condition as “[h]as some repairable cosmetic

 2    defects and is free of major mechanical problems.” KBB.com. The Property is not currently

 3    in “good” condition as it has substantial damage. It will cost approximately $4,937 to repair

 4    the current damage and render the Property in “good” condition as defined by Kelly Blue

 5    Book. A true and correct copy of a repair estimate I obtained from Fix Auto Kenmore is

 6    attached as Exhibit B.

 7           4.      I determined the “Redemption Value,” as defined in my Motion to Redeem

 8    Personal Property, of $2,400 by subtracting the repair estimate from the top end value of the

 9    Kelly Blue Book “good” condition for a private party sale.

10

11                   SIGNED this 15th day of August 2020 at Seattle, Washington.

12

13
                                                   /s/ Nicholas Barnard
14                                                 Nicholas Clifton Barnard

15

16

17

18

19

20

21

22

23

24

25

26


      Barnard Declaration Re: Redemption - 2                            KAPLAN LAW PLLC
                                                                         2155 - 112th Ave. NE
                                                                         Bellevue, WA 98004
                                                                         Phone: 425-818-4818
     Case 20-11870-TWD         Doc 15    Filed 08/15/20    Ent.           Fax:
                                                                   08/15/20    425-484-4444
                                                                             17:03:27      Pg.   2 of 8
                    EXHIBIT A




Case 20-11870-TWD   Doc 15   Filed 08/15/20   Ent. 08/15/20 17:03:27   Pg. 3 of 8
Case 20-11870-TWD   Doc 15   Filed 08/15/20   Ent. 08/15/20 17:03:27   Pg. 4 of 8
                     EXHIBIT B




Case 20-11870-TWD   Doc 15   Filed 08/15/20   Ent. 08/15/20 17:03:27   Pg. 5 of 8
                                                                                                                                                   Workfile ID:                      d7f5d1c0
                                                                         FIX AUTO KENMORE                                                          PartsShare:                        5TLCnR
                                                                     Committed to Excellence
                                                             6722 Bothell Way NE, Kenmore, WA 98028
                                                                      Phone: (425) 487-2600
                                                                       FAX: (425) 486-6260

                                                                                       Estimate

RO Number:
Customer:                                     Insurance:                                    Adjuster:                                        Estimator:               Raymon Bonner
BARNARD, NICHOLAS                             pp                                            Phone:                                           Create Date:             7/17/2020
6806 OSWEGO PL NE, 101                                                                      Claim:              PP
SEATTLE, WA 98115                                                                           Loss Date:
(206) 457-6045                                                                              Deductible:


2013 FORD C-Max Energi SEL 4D H/B 4-2.0L Hybrid Electronic Fuel Injection white

VIN:         1FADP5CU7DL531019                      Interior Color:                                               Mileage In:        118,183              Vehicle Out:
License:                                            Exterior Color:            white                              Mileage Out:
State:                                              Production Date:           3/2013                             Condition:                              Job #:


Line       Ver             Operation                                Description                         Qty          Extended           Part                Labor      Type          Paint
                                                                                                                       Price $          Type
1        E01                                       FRONT BUMPER & GRILLE
2        E01       Repair                          Bumper cover w/o tow hook                                                                                  3.0T Body                  2.8T
3        E01                                       Add for Three Stage                                                                                                                   2.0T
4        E01       Remove/Replace                  RT Side retainer                                         1           15.07T       OEM                      0.2T Body
5        E01       Overhaul                        O/H bumper assy                                                                   OEM                      2.9T Body
6        E01       Remove/Install                  Lower deflector                                                                                            0.0T Body
7        E01                                       FRONT LAMPS
8        E01       Remove/Install                  RT Headlamp assy                                                                                           0.3T Body
9        E01                                       FENDER
10       E01       Repair                          RT Fender (HSS)                                                                                            3.0T Body                  1.8T
11       E01                                       Add for Three Stage                                                                                                                   1.3T
12       E01       Remove/Install                  RT Ft fender liner                                                                                         0.4T Body
13       E01                                       PILLARS, ROCKER & FLOOR
14       E01       Remove/Install                  RT Vent glass FORD w/chrome molding                                                                        1.1T Body
15       E01                                       urethane kit                                             1           15.00T       Other
16       E01       Blend                           RT outer roof rail                                                                                                                    0.5T
17       E01                                       FRONT DOOR
18       E01       Repair                          RT Outer panel                                                                                             3.5T Body                  2.1T
19       E01                                       Overlap Major Adj. Panel                                                                                                            (0.4)T
20       E01                                       Add for Three Stage                                                                                                                   0.7T
21       E01       Remove/Install                  RT Belt w'strip bright                                                                                     0.2T Body
22       E01       Remove/Install                  RT Nameplate "ENERGI"                                                                                      0.2T Body
23       E01                                       clean and retape                                         1             5.00T      Other                    0.2T Body
24       E01       Remove/Replace                  RT Nameplate "C-MAX"                                     1           61.81T       OEM                      0.2T Body




T = Taxable Item, RPD = Related Prior Damage, AA = Appearance Allowance, UPD = Unrelated Prior Damage, PDR = Paintless Dent Repair, A/M = Aftermarket, Rechr = Rechromed, Reman =
Remanufactured, OEM = New Original Equipment Manufacturer, Recor = Re-cored, RECOND = Reconditioned, LKQ = Like Kind Quality or Used, Diag = Diagnostic, Elec = Electrical, Mech =
Mechanical, Ref = Refinish, Struc = Structural

7/17/2020 9:54:19 AM                                                                                                                                                                   Page 1

                   Case 20-11870-TWD                           Doc 15            Filed 08/15/20                  Ent. 08/15/20 17:03:27                         Pg. 6 of 8
                                                                                       Estimate

RO Number:
2013 FORD C-Max Energi SEL 4D H/B 4-2.0L Hybrid Electronic Fuel Injection white

25       E01       Remove/Install                 RT R&I mirror                                                                                               0.3T Body
26       E01                                      remove adhiesive from door                                1             2.00T      Other                    0.2T Body
27       E01       Remove/Install                 RT Handle, outside w/keyless start                                                                          0.4T Body
28       E01       Repair                         RT Handle, outside w/keyless start                                                                          1.0T Body                0.5T
29       E01                                      Overlap Minor Panel                                                                                                                (0.2)T
30       E01                                      Add for Three Stage                                                                                                                  0.1T
31       E01       Remove/Install                 RT R&I trim panel                                                                                           0.6T Body
32       E01                                      REAR DOOR
33       E01       Repair                         RT Outer panel                                                                                              2.0T Body                2.1T
34       E01                                      Overlap Major Adj. Panel                                                                                                           (0.4)T
35       E01                                      Add for Three Stage                                                                                                                  0.7T
36       E01       Remove/Install                 RT Belt w'strip bright                                                                                      0.2T Body
37       E01       Remove/Install                 RT Handle, outside w/o keyless start                                                                        0.4T Body
38       E01       Remove/Install                 RT R&I trim panel                                                                                           0.5T Body
39       E01                                      QUARTER PANEL
40       E01       Repair                         RT Quarter panel                                                                                            6.5T Body                2.3T
41       E01                                      Overlap Major Adj. Panel                                                                                                           (0.4)T
42       E01                                      Add for Three Stage                                                                                                                  0.8T
43       E01       Blend                          Fuel door                                                                                                                            0.2T
44       E01       Remove/Install                 Fuel door                                                                                                   0.1T Body
45       E01       Remove/Install                 RT Splash shield to 02/04/2018                                                                              0.3T Body
46       E01       Remove/Replace                 RT Stone guard                                                                     OEM                      0.3T Body
47       E01       Remove/Install                 RT Pillar trim                                                                                              0.2T Body
48       E01       Remove/Install                 RT Qtr glass Ford bright frame                                                                              1.3T Body
                                                  NOTE: LABOR: Time is after pillar trim and trunk side trim are removed.
49       E01                                      urethane kit                                              1           15.00T       Other
50       E01       Remove/Install                 RT Upper trim                                                                                               0.1T Body
51       E01       Repair                         LT Quarter panel                                                                                            3.0T Body                2.3T
52       E01                                      Overlap Major Non-Adj. Panel                                                                                                       (0.2)T
53       E01                                      Add for Three Stage                                                                                                                  0.8T
54       E01       Remove/Install                 LT Splash shield to 02/04/2018                                                                              0.3T Body
55       E01       Remove/Install                 LT Qtr glass Ford black frame                                                                               1.3T Body
56       E01                                      urethane kit                                              1           15.00T       Other
57       E01       Remove/Install                 LT Pillar trim                                                                                              0.2T Body
58       E01                                      REAR BODY & FLOOR
59       E01       Remove/Install                 RT Trunk side trim                                                                                          0.4T Body
60       E01       Remove/Install                 LT Trunk side trim                                                                                          0.4T Body
61       E01                                      REAR LAMPS
62       E01       Remove/Install                 RT Tail lamp assy                                                                                           0.3T Body
63       E01                                      REAR BUMPER
64       E01       Remove/Install                 R&I bumper cover                                                                                            1.0T Body
65       E01       Repair                         Bumper cover                                                                                                3.0T Body                2.8T
66       E01                                      Add for Three Stage                                                                                                                  2.0T




T = Taxable Item, RPD = Related Prior Damage, AA = Appearance Allowance, UPD = Unrelated Prior Damage, PDR = Paintless Dent Repair, A/M = Aftermarket, Rechr = Rechromed, Reman =
Remanufactured, OEM = New Original Equipment Manufacturer, Recor = Re-cored, RECOND = Reconditioned, LKQ = Like Kind Quality or Used, Diag = Diagnostic, Elec = Electrical, Mech =
Mechanical, Ref = Refinish, Struc = Structural

7/17/2020 9:54:19 AM                                                                                                                                                                 Page 2

                   Case 20-11870-TWD                           Doc 15            Filed 08/15/20                  Ent. 08/15/20 17:03:27                         Pg. 7 of 8
                                                                                       Estimate

RO Number:
2013 FORD C-Max Energi SEL 4D H/B 4-2.0L Hybrid Electronic Fuel Injection white

67       E01       Remove/Install                 Valance                                                                                                     0.4T Body
68       E01       Remove/Install                 Park sensors                                                                                                0.4T Body
69       E01       Repair                         Scan for diagnostic trouble codes at                                                                        0.5T Mech
                                                  completion of repairs
70       E01       Remove/Replace                 Cover vehicle                                             1             5.00T      Other                    0.3T Body
71       E01       Remove/Replace                 Corrosion protection                                      1             8.00T      Other                    0.3T Body
72       E01       Remove/Replace                 Flex additive                                             1             5.00T      Other


                     Estimate Totals                                   Discount $           Markup $                Rate $                      Total Hours                           Total $
                     Parts                                                                                                                                                             146.88
                     Labor, Body                                                                                      54.00                                40.9                       2,208.60
                     Labor, Refinish                                                                                  54.00                                24.2                       1,306.80
                     Labor, Mechanical                                                                               103.00                                 0.5                         51.50
                     Material, Paint                                                                                  32.00                                24.2                        774.40
                     Subtotal                                                                                                                                                        4,488.18

                     Sales Tax                                                                                                                                                         448.82
                     Grand Total                                                                                                                                                     4,937.00

                     Net Total                                                                                                                                                       4,937.00


                                                                                                Estimate Version                                                                      Total $
                                                                                                Original                                                                              4,937.00


                                                                                                Insurance Total $:                                                                    4,937.00
                                                                                                Received from Insurance $:                                                                0.00
                                                                                                Balance due from Insurance $:                                                         4,937.00


                                                                                                Customer Total $:                                                                         0.00
                                                                                                Received from Customer $:                                                                 0.00
                                                                                                Balance due from Customer $:                                                              0.00




T = Taxable Item, RPD = Related Prior Damage, AA = Appearance Allowance, UPD = Unrelated Prior Damage, PDR = Paintless Dent Repair, A/M = Aftermarket, Rechr = Rechromed, Reman =
Remanufactured, OEM = New Original Equipment Manufacturer, Recor = Re-cored, RECOND = Reconditioned, LKQ = Like Kind Quality or Used, Diag = Diagnostic, Elec = Electrical, Mech =
Mechanical, Ref = Refinish, Struc = Structural

7/17/2020 9:54:19 AM                                                                                                                                                                   Page 3

                   Case 20-11870-TWD                            Doc 15           Filed 08/15/20                  Ent. 08/15/20 17:03:27                         Pg. 8 of 8
